Dissenting Opinion by
Judge Wilkinson :
If hard cases make bad law, then this must be a very hard case indeed.
As quoted in footnote 8 above, Section 5953 of the Retirement Code provides that the monies in the Retirement Fund are expressly “exempt from any State or municipal tax, levy and sale, garnishment, attachment, spouse’s election, or any process whatsoever. . . .” How could the Legislature have been any more specific?
The majority would have us believe that the Legislature could never have considered that the above clear language would mean that a person who had money from the Commonwealth wrongfully would be entitled to any interest in the Retirement Fund before the wrongfully obtained money was repaid. Indeed, in the same footnote, the Legislature did make an exception for such circumstance saying that in that instance, the culpable employee who is terminating State service may assign the retirement funds to the Commonwealth. Obviously, there has been no such assignment here.
The majority opinion devotes itself in part to pointing out that no mandamus should issue until the matter of the retiree’s liability to the Commonwealth is determined. Under the plain language of the statute, this is irrelevant.
I must conclude with the statement attributed to Sir Thomas More: “If we throw away the law to beat the Devil, what shall we use as a shield when he turns on us?”
Judge Blatt joins in this dissent.